Citation Nr: 1518487	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-09 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for residuals of a shrapnel wound of the neck.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970, with active service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued the denial of service connection for diabetes mellitus.  

In November 2009, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge; a copy of the transcript is associated with the claims file.  

The Veteran's claim for whether new and material evidence had been received to reopen the claim for service connection for diabetes mellitus was previously before the Board in February 2010.  The Board reopened the claim and remanded it for further development.  

The Board denied the claim of entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure, in December 2013, and the Veteran appealed to the Court.  

The parties filed a Joint Motion for Remand in September 2014.  In September 2014, the Court granted the parties' Joint Motion for Remand and the case was returned to the Board for additional development.  

The Virtual VA claims file has been reviewed.  Documents contained therein, other than VA treatment records previously considered by the RO, are duplicative of those in the paper claims file or irrelevant to the issue on appeal.  Other than the aforementioned Court Order and JMR, documents in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR requests that the Board explain why impaired fasting glucose, as a laboratory finding and not a diagnosis, is not a disability or disease within the applicable laws and regulations pertaining to service connection.  Notwithstanding that instruction, the Veteran's representative asserts that the June 2010 VA examination is inadequate because the VA examiner relied on previously recorded glucose testing results and did not undertake any actual glucose testing at the time of the VA examination itself.  The Veteran's representative suggests, despite not having provided evidence of a diagnosis of diabetes mellitus, that the Veteran now has impaired fasting glucose sufficient to diagnose diabetes mellitus.

Additionally, the Board observes that the Veteran, through his representative, reported treatment at Tallahassee Memorial Hospital and Tallahassee Community Based Outpatient Clinics, including treatment for diabetes mellitus.  As the treatment records are potentially relevant to the claim on appeal, the RO must make every effort to obtain these records.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran's VA treatment records since September 2013 have not been associated with the claims files.  

In an October 2013 statement, the Veteran indicated that he disagreed with the denial of service connection for residuals of a shrapnel wound of the neck, as determined in the September 2013 rating decision. The RO properly construed this statement as a notice of disagreement (NOD); however, the RO has not taken further action.    Because the Veteran filed a notice of disagreement as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing that issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records related to the claim on appeal from any VA facility identified by the Veteran or in the record from September 2013 to the present.  

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from Tallahassee Memorial Hospital and Tallahassee Community Based Outpatient Clinics, as well as any other private medical providers identified by the Veteran.

3.  Schedule the Veteran for a VA diabetes mellitus examination, to determine whether he currently has sufficiently impaired glucose testing to meet the threshold for a diagnosis of diabetes mellitus.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed; a copy of any relevant glucose testing reports must be included.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

5.  The AOJ should issue a statement of the case regarding the issue of entitlement to service connection for residuals of a shrapnel wound of the neck.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



